THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE ”ACT”), OR ANY STATE SECURITIES LAWS. NO INTEREST IN THIS NOTE MAY BE
OFFERED OR SOLD EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT AND APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, PURSUANT TO
RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT), OR (iii) AN
EXEMPTION FROM REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAWS WHERE PAYEE
HAS FURNISHED TO THE COMPANY AN OPINION OF ITS COUNSEL THAT AN REGISTRATION IS
NOT REQUIRED.
 
ASKMENOW, INC.
12% JUNIOR CONVERTIBLE PROMISSORY NOTE


$________________
____________, 2007

 
    FOR VALUE RECEIVED, the undersigned, AskMeNow, Inc., a Delaware corporation
(the “Company” or “Payor”), having its executive office and principal place of
business at 26 Executive Park, Suite 250, Irvine, CA 92614, hereby promises to
pay to _____________________, a _______________ with its principal place of
business at __________________ (the “Payee”) at such address for Payee (or at
such other place as Payee may from time to time hereafter direct by notice in
writing to Payor), the principal sum of ______________ Dollars ($_____),
together with interest at the Note Rate set forth in Section 2 on the principal
balance outstanding from time to time. Any or all amounts of the amounts
outstanding under this 12% Junior Convertible Promissory Note (this “Note”),
including principal and accrued interest, are convertible into shares of the
Company’s capital stock in accordance with Section 3 hereof.
 
    This Note is being issued in connection with a bridge financing (the “Bridge
Offering”) by the Company on a “best efforts” no minimum basis, up to a maximum
of $1,000,000 of Bridge Offering units (each a “Bridge Unit”). Each Bridge Unit
consists of $1.00 principal amount of 12% Junior Convertible Promissory Notes
and Warrants to purchase Three (3) shares of common stock, $.01 par value, of
the Company at $.50 per share (the “Common Stock”), to be offered on a “best
efforts” basis. The Bridge Offering is being made only to investors who qualify
as “accredited investors” as such term is defined in Rule 501 of Regulation D
under the Securities Act of 1933, as amended (the “Act”). Partial Bridge Units
may be sold by the Company in its sole discretion.
 
    All of the proceeds of the Bridge Offering will be used by the Company for
general corporate purposes, including working capital.
 
    1.    Maturity Date. Subject to the provisions of Section 3 below, the
entire outstanding balance of this Note, including principal and unpaid accrued
interest thereon (together, the “Note Balance”), will be due and payable in a
single instalment on _______, 2008 (270 days following the issue date of this
Note) (the “Maturity Date”). Notwithstanding the foregoing, the Maturity Date
may be extended by an additional 90 days from the Maturity Date to _________,
2008 (the “Extended Maturity Date”) upon delivery by the Company of written
notice thereof to the Payee no later than 12:00 P.M. EST on the business day
immediately preceding the Maturity Date.
 

--------------------------------------------------------------------------------


    
    2.    Interest And Payment; Prepayment.
 
    2.1    The principal amount of this Note outstanding from time to time shall
bear simple interest at the annual rate (the “Note Rate”) of twelve (12%)
percent from the date hereof through the date of repayment or conversion,
payable upon such date of repayment or conversion, as applicable.
 
    2.2    The principal amount of this Note may be prepaid in whole at any
time, or in part from time to time, without penalty or premium, together with
unpaid interest thereon.  
    
    2.3    All payments made by the Payor on this Note, including all
prepayments, shall be applied first to the payment of accrued unpaid interest on
this Note and then to the reduction of the unpaid principal balance of this
Note.
 
    2.4    All payments made by the Payor on this Note shall be made in such
currency of the United States as shall be legal tender for the payment of public
and private debts at the time of payment, at the address of the Payee set forth
above, or at such other place as the Payee shall have designated in advance in
writing to the Payor.
 
    2.5    In the event that the date for the payment of any amount payable
under this Note falls due on a Saturday, Sunday or public holiday under the laws
of the State of California, the time for payment of such amount shall be
extended to the next succeeding business day and interest at the Note Rate shall
continue to accrue on any principal amount so effected until the payment thereof
on such extended due date.
 
    3.    Conversion.
 
    3.1    Optional Conversion at Any Time. At the option of the Payee exercised
by written notice to the Company at any time while this Note remains
outstanding, all but not less than all of the Note Balance may be converted into
shares of the Company’s Common Stock, at a per share price equal to $.50 per
share, with the same rights and preferences as the currently issued and
outstanding shares of Common Stock. The number of shares of Common Stock to
which the Payee will be entitled upon conversion of this Note pursuant to this
Section 3.1 will be determined by dividing the dollar amount of the Note Balance
on the Conversion Date (as defined below) by $.50 per share.
 
    3.2    Optional Conversion at Qualified Investment. If a person, business
entity, or group of persons or business entities acting in concert (the
“Qualified Investor”), acting after the date hereof and before the Maturity Date
or Extended Maturity Date, as applicable, acquires, in a single arms-length
transaction or in a series of related arms-length transactions, shares of the
Company’s common stock, $.01 par value (the “Common Stock”) or other equity
securities of the Company convertible into or exercisable for Common Stock, for
an aggregate consideration valued at Five Million Dollars ($5,000,000) or more
(the “Qualified Investment”), then at the same time the Qualified Investor pays
the consideration for the Qualified Securities (as defined below), the Payee may
elect by written notice thereof to the Company to convert all but not less than
all of the Note Balance into securities that are the same series and with the
same rights and preferences as the equity securities purchased by the Qualified
Investor (the “Qualified Securities”), at a per share price equal to the per
share sale price paid by the Qualified Investor (the “Conversion Price”). For
these purposes, any equity securities of the Company issued in respect of this
Note and any other Notes issued in the Bridge Offering of which this Note is a
part shall not be counted towards the aforesaid Five Million Dollars
($5,000,000). The number of Qualified Securities to which the Payee will be
entitled upon conversion of this Note pursuant to this Section 3.2 will be
determined by dividing the dollar amount of the Note Balance on the Conversion
Date by the Conversion Price.
 
2

--------------------------------------------------------------------------------


 
    3.3    Mechanics of Conversion; No Fractional Shares. In the event of a
conversion pursuant to this Section 3, the Company covenants and agrees to take
any and all actions that may be reasonably necessary or desirable in order to
issue the Qualified Securities or Common Stock under the terms and conditions of
this Note. Before the Payee shall be entitled to receive a certificate for the
shares of the Qualified Securities or Common Stock into which this Note has been
converted, the Payee shall surrender this Note duly endorsed, at the office of
the Company, and shall execute and deliver to the Company all other agreements
requested by the Company which relate to the Qualified Securities or Common
Stock. The Company shall, as soon as reasonably practicable thereafter, and in
any event within ten (10) business days of the date of conversion, issue and
deliver to the Payee, at the address specified by the Payee, a certificate or
certificates for the Qualified Securities or Common Stock to which the Payee
shall be entitled. No fractional shares shall be issued upon conversion of this
Note and the number of Qualified Securities or Common Stock to be issued shall
be rounded to the nearest whole share. Any conversion pursuant to this Section 3
shall be deemed effective as of immediately prior to the close of business on
the date on which the applicable conversion notice is delivered, and this Note
is surrendered, by the Payee to the Company (the “Conversion Date”).
 
    4.    No Rights as Shareholder. Nothing contained in this Note shall be
construed as conferring upon the Payee or its permitted transferees, prior to
the conversion of this Note, the right to vote, receive dividends, consent or
receive notice as a shareholder in respect of any meeting of shareholders for
the election of directors of the Company or of any other matter, or any other
rights as a shareholder of the Company.
 
    5.    Replacement Of Note.
 
    5.1    In the event that this Note is mutilated, destroyed, lost or stolen,
Payor shall, at its sole expense, execute, register and deliver a new Note, in
exchange and substitution for this Note, if mutilated, or in lieu of and
substitution for this Note, if destroyed, lost or stolen. In the case of
destruction, loss or theft, Payee shall furnish to Payor indemnity reasonably
satisfactory to Payor, and in any such case, Payee shall also furnish to Payor
evidence to its reasonable satisfaction of the mutilation, destruction, loss or
theft of this Note and of the ownership thereof. Any replacement Note so issued
shall be in the same outstanding principal amount as this Note and dated the
date to which interest shall have been paid on this Note or, if no interest
shall have yet been paid, dated the date of this Note.
 
    5.2    Every Note issued pursuant to the provisions of Section 5.1 above in
substitution for this Note shall constitute a contractual obligation of the
Payor, whether or not this Note shall be found at any time or be enforceable by
anyone.
 
3

--------------------------------------------------------------------------------


 
    6.    Covenants of Payor.
 
    Payor covenants and agrees that, so long as this Note remains outstanding
and unpaid, in whole or in part:
 
    6.1    Payor will not sell, transfer or dispose of a material part of its
assets;
 
    6.2    Payor will not make any loan to any person who is or becomes a
shareholder or executive employee of Payor, other than for reasonable advances
for expenses in the ordinary course of business;
 
    6.3    Payor will promptly pay and discharge all lawful taxes, assessments
and governmental charges or levies imposed upon it, its income and profits, or
any of its property, before the same shall become in default, as well as all
lawful claims for labor, materials and supplies which, if unpaid, might become a
lien or charge upon such properties or any part thereof; provided, however, that
Payor or such subsidiary shall not be required to pay and discharge any such
tax, assessment, charge, levy or claim so long as the validity thereof shall be
contested in good faith by appropriate proceedings and Payor or such subsidiary,
as the case may be, shall set aside on its books adequate reserves (if required
by generally accepted accounting principles) with respect to any such tax,
assessment, charge, levy or claim so contested;
 
    6.4    Payor will do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate existence, rights and franchises
and substantially comply with all laws applicable to Payor as its counsel may
advise;
 
    6.5    Payor will at all times maintain, preserve, protect and keep its
property used or useful in the conduct of its business in good repair, working
order and condition (except for the effects of reasonable wear and tear in the
ordinary course of business) and will, from time to time, make all necessary and
proper repairs, renewals, replacements, betterments and improvements thereto;
 
    6.6    Payor will keep adequately insured, by financially sound reputable
insurers, all property of a character usually insured by similar corporations
and carry such other insurance as is usually carried by similar corporations;
 
    6.7    Payor will, promptly following the occurrence of an Event of Default
or of any condition or event which, with the giving of notice or the lapse of
time or both, would constitute an Event of Default, furnish a statement of
Payor’s Chief Executive Officer or Chief Financial Officer to Payee setting
forth the details of such Event of Default or condition or event and the action
which Payor intends to take with respect thereto;
 
    6.8    Payor will, and will cause each of its subsidiaries to, at all times
maintain books of account in which all of its financial transactions are duly
recorded in conformance with generally accepted accounting principles;
 
4

--------------------------------------------------------------------------------


 
    6.9    Payor shall not create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, or security
interest, mortgage, deed of trust, easement or encumbrance, or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (except for liens for taxes not yet due and payable or being
contested in good faith, mechanics’ materialmen’s or similar liens, and liens
securing rental or lease payments, together the “Permitted Liens”) with respect
to the assets of Payor or such subsidiary; and
 
    6.10    Payor shall not issue any debt, equity or other instrument which
would give the holder thereof, directly or indirectly, a right in any assets of
Payor or such subsidiary that are pari passu, senior or superior to any right of
the Payee in or to such assets.
 
    7.    Events of Default. If any of the following events (each an “Event of
Default”) occurs:
 
    7.1    The dissolution of Payor or any vote in favor thereof by the board of
directors and shareholders of Payor;
 
    7.2    Payor makes an assignment for the benefit of creditors, or files with
a court of competent jurisdiction an application for appointment of a receiver
or similar official with respect to it or any substantial part of its assets, or
Payor files a petition seeking relief under any provision of the Federal
Bankruptcy Code or any other federal or state statute now or hereafter in effect
affording relief to debtors, or any such application or petition is filed
against Payor, which application or petition is not dismissed or withdrawn
within thirty (30) days from the date of its filing;
 
    7.3    Payor fails to pay the principal amount, or interest on, or any other
amount payable under, this Note within ten (10) days of the date such amount
becomes due and payable;
 
    7.4    Payor admits in writing its inability to pay its debts as they
mature;
 
    7.5    Payor sells all or substantially all of its assets or merges or is
consolidated with or into another corporation, other than a merger with or into
a publicly traded corporation or a merger to change Payor’s jurisdiction of
incorporation;
 
    7.6    A proceeding is commenced to foreclose a security interest or lien in
any property or assets of Payor as a result of a default in the payment or
performance of any debt (in excess of $50,000 and secured by such property or
assets) of Payor or of any subsidiary of Payor;
 
    7.7    A final judgment for the payment of money in excess of $50,000 is
entered against Payor by a court of competent jurisdiction, and such judgment is
not discharged (nor the discharge thereof duly provided for) in accordance with
its terms, nor a stay of execution thereof procured, within thirty (30) days
after the date such judgment is entered, and, within such period (or such longer
period during which execution of such judgment is effectively stayed), an appeal
therefrom has not been prosecuted and the execution thereof caused to be stayed
during such appeal;
 
    7.8    An attachment or garnishment is levied against the assets or
properties of Payor or any subsidiary of Payor involving an amount in excess of
$50,000 and such levy is not vacated, bonded or otherwise terminated within
thirty (30) days after the date of its effectiveness;
 
5

--------------------------------------------------------------------------------


 
    7.9    Payor defaults in the due observance or performance of any covenant,
condition or agreement on the part of Payor to be observed or performed pursuant
to the terms of this Note (other than the default specified in Section 7.3
above) and such default continues uncured for a period of thirty (30) days;
 
    7.10    Payor creates, incurs, assumes or suffers to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, or security
interest, mortgage, deed of trust, easement or encumbrance, or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (except permitted Liens) with respect to the assets of Payor
or such subsidiary; or
 
    7.11    If Payor issues any debt, equity or other instrument which would
give the holder thereof, directly or indirectly, a right in any assets of Payor
or such subsidiary that are senior or superior to any right of the Payee in or
to such assets.
 
    8.    Suits for Enforcement and Remedies. Upon the occurrence of an Event of
Default and Payor’s failure to cure such default, the Payee shall have the
right, at Payee’s option, to declare the Note Balance to be forthwith due and
payable, and, in the case of an Event of Default pursuant to Section 7.3 above,
the Payee shall automatically be entitled to full and immediate payment of all
amounts due under this Note without any action on the part of or declaration by
Payee required. If any one or more Events of Default shall occur and be
continuing, the Payee further may proceed to (i) protect and enforce Payee’s
rights either by suit in equity or by action at law, or both, whether for the
specific performance of any covenant, condition or agreement contained in this
Note or in any agreement or document referred to herein or in aid of the
exercise of any power granted in this Note or in any agreement or document
referred to herein, (ii) enforce the payment of this Note, or (iii) enforce any
other legal or equitable right of Payee. No right or remedy herein or in any
other agreement or instrument conferred upon Payee is intended to be exclusive
of any other right or remedy, and each and every such right or remedy shall be
cumulative and shall be in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.
 
    9.    Unconditional Obligation; Fees, Waivers, Other.
 
    9.1    The obligations to make the payments provided for in this Note are
absolute and unconditional and not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever.
 
    9.2    If, following the occurrence of an Event of Default, Payee shall seek
to enforce the collection of any amount of principal of and/or interest on this
Note, there shall be immediately due and payable from Payor, in addition to the
then unpaid principal of, and accrued unpaid interest on, this Note, all costs
and expenses incurred by Payee in connection therewith, including, without
limitation, reasonable attorneys’ fees and disbursements.
 
    9.3    No forbearance, indulgence, delay or failure to exercise any right or
remedy with respect to this Note shall operate as a waiver or as an acquiescence
in any default, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy.
 
6

--------------------------------------------------------------------------------


 
    9.4    This Note may not be modified or discharged (other than by payment or
exchange) except by a writing duly executed by Payor and Payee; provided that no
material provision of this Note may be amended without the written consent of
the Company and the holders of at least one-half of the aggregate principal
amount of all of the Notes issued in the Bridge Offering to which this Note
relates.
 
    9.5    Payor hereby expressly waives demand and presentment for payment,
notice of nonpayment, notice of dishonor, protest, notice of protest, bringing
of suit, and diligence in taking any action to collect amounts called for
hereunder, and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereon, regardless of and without any notice,
diligence, act or omission with respect to the collection of any amount called
for hereunder or in connection with any right, lien, interest or property at any
and all times which Payee had or is existing as security for any amount called
for hereunder.
    
    10.    Restriction on Transfer. This Note has been acquired for investment,
and this Note has not been registered under the securities laws of the United
States of America or any state thereof, including the Act. Accordingly, no
interest in this Note may be offered for sale, sold or transferred in the
absence of registration and qualification of this Note, under applicable federal
and state securities laws, including the Act, or an opinion of counsel of Payee
reasonably satisfactory to Payor that such registration and qualification are
not required.
 
    11.    Subordination. The rights of the Payee hereunder in and to the assets
of the Company are hereby expressly subordinated to the rights in and to such
assets of the holders of the Company’s Senior Indebtedness, as hereinafter
defined. Senior Indebtedness shall mean those certain 12% Senior Promissory
Notes issued by the Company in its $3,000,000 best efforts, no minimum bridge
offering completed in May 2007. Subject to the rights of the holders of Senior
Indebtedness, nothing contained in this Section 11 shall impair, as between the
Payor and the Payee, the obligation of the Payor, subject to the terms and
conditions hereof, to pay to the Payee the principal hereof and interest hereon
as and when the same become due and payable, or shall prevent the Payee, upon
default hereunder, from exercising all rights, powers and remedies otherwise
provided herein or by applicable law.
 
    12.    Piggyback Registration Rights. If, at any time during the two-year
period commencing with the issuance of this Note, the Payor proposes or is
required to file a registration statement registering any shares of Common Stock
or securities convertible into or exchangeable for Common Stock (other than on
Form S-4 or Form S-8, or such other forms as the U.S. Securities and Exchange
Commission may hereafter promulgate for registration of securities in
transactions for which Form S-4 or Form S-8 may be used as of the date hereof),
whether or not for its own account, the Payor shall give at least 20 days prior
written notice to the Payee of its intention to do so. Upon written request by
the Payee within 10 days after receipt of such notice, the Payor shall use its
commercially reasonable efforts to include in the securities to be registered by
such registration statement all shares of Common Stock issued or issuable upon
conversion of this Note (which registration right with respect to such
conversion shares shall be in addition to any registration rights with respect
to any shares underlying that certain Warrant, dated as of the date hereof,
issued by the Payor to the Payee in connection with Payee’s participation in the
Bridge Offering) that the Payee indicates in such notice that the Payee desires
to sell, subject to the following terms and conditions: (i) if such registration
statement is for a prospective underwritten offering, the Payee shall agree to
(a) enter into an underwriting agreement, if required, in customary form with
the underwriter or underwriters selected by the Company, and (b) sell the
Payee’s securities, if the Company so requests, on the same basis and upon the
same terms as the other securities covered by such registration statement, other
than securities proposed to be registered by the holders of the Preferred Stock
(as defined below), and provided that if the number of shares requested by the
Payee to be registered in such offering exceeds the amount of shares which the
underwriters reasonably believe is compatible with the success of such
underwritten offering, the Company shall only be required to include in such
offering that number of shares requested to be registered by the Payee as the
underwriters believe will not jeopardize the success of such offering, provided,
however that any such decrease in the number of shares sought to be registered
by the Payee shall occur on a pari passu basis with the other shares being
registered, other than any shares proposed to be registered by the holders of
the Preferred Stock; (ii) if the number of shares the Payor is able to register
is limited due to Rule 415 or other SEC shelf registration rules, Payor shall
only be required to register the shares Payee elects to convert on a pari passu
basis with the other shares being registered, other than any shares proposed to
be registered by the holders of the Preferred Stock; and (iii) the Payor may
withdraw any such registration statement before it becomes effective or postpone
the offering of securities contemplated by such registration statement without
any obligation to the Payee or any other Payee. The Payor shall have exclusive
control over the preparation and filing of any registration statement proposed
to be filed under this Section 12 as well as any amendments and supplements
thereto and the withdrawal or revocation thereof. The Payor’s obligations
pursuant to this Section 12 are subject to the Payee’s cooperation with respect
to any such proposed registration, including but not limited to the provision of
such information as may reasonably be requested by the Payor, the underwriter(s)
or any other authorized parties and the execution and delivery of such
agreements (including indemnification and contribution agreements), instruments
and documents as may be reasonably requested thereby, and the Payee’s compliance
with all applicable laws. The Payor shall pay all reasonable expenses incurred
in connection with the registration contemplated hereby, including without
limitation registration and filing fees, printing expenses, and fees and
expenses of counsel for the Payor. Notwithstanding the foregoing, underwriting
discounts and commissions and transfer taxes relating to the Payee’s registered
securities included in any registration hereunder, and all fees and expenses for
counsel to the Payee, shall be borne and paid by the Payee. The registration
rights and other rights granted in this Section 12 are not assignable, in whole
or in part, without the prior written consent of the Payor. Notwithstanding
anything to the contrary set forth herein, the Payee hereby expressly agrees and
acknowledges that any registration rights of the Payee hereunder are subordinate
to those of the holders of the Company’s 10% (PIK) Series A Preferred Stock and
the Company’s 10% (PIK) Series B Preferred Stock (together, the “Preferred
Stock”) and warrants issued to such holders in connection with the purchase and
sale of the Preferred Stock.
 
7

--------------------------------------------------------------------------------


 
    13. Miscellaneous.
 
    13.1    The headings of the various paragraphs of this Note are for
convenience of reference only and shall in no way modify any of the terms or
provisions of this Note.
 
    13.2    All notices required or permitted to be given hereunder shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by registered or certified mail (return receipt requested, postage
prepaid), facsimile transmission or overnight courier to the address of the
intended recipient as set forth in the preamble to this Note or at such other
address as the intended recipient shall have hereafter given to the other party
hereto pursuant to the provisions of this Note. Any such notice shall be deemed
received (i) in the case of personal delivery or delivery by facsimile, on the
date of such delivery, (ii) in the case of overnight courier, on the next
business day following when sent, and (iii) in the case of mailing, on the third
business day following the date on which the notice was post-marked.
 
    13.3    This Note and the obligations of Payor and the rights of Payee shall
be governed by and construed in accordance with the substantive laws of the
State of California without giving effect to the choice of laws rules thereof.
 
    13.4    This Note shall bind Payor and its successors and assigns. Neither
the Payor nor the Payee may assign this Note without the prior written consent
of the other party, provided that under no circumstances may the Payee assign
this Note to any individual or entity that is a competitor, directly or
indirectly, with the Payor.
 

   
ASKMENOW, INC.
     
By:
     
Name:
Darryl Cohen
   
Title:
CEO
 

 
8

--------------------------------------------------------------------------------


 